Citation Nr: 0513501	
Decision Date: 05/18/05    Archive Date: 06/01/05

DOCKET NO.  04-33 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rate of dependency and indemnity 
compensation (DIC).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran served on active duty from August 1942 to 
November 1945.  He was a prisoner-of-war (POW) of the German 
government from December 1943 to April 1945.  He died on 
March [redacted], 1990.  The appellant is his widow.

According to his death certificate, the veteran died of 
cardiogenic shock due to, or as a consequence of, myocardial 
infarction as a result of coronary artery disease.  A 
September 17, 1991, Board decision denying service connection 
for the cause of the veteran's death was vacated on appeal to 
the United States Court of Appeals for Veterans Claims 
(Court, formerly the United States Court of Veterans 
Appeals).  Then, after obtaining an independent medical 
expert's (IME) opinion, the Board again denied service 
connection for the cause of the veteran's death in June 1994. 
That decision was also later vacated on appeal to the Court 
because of a recent change in the law.  And based on that 
change, and the IME opinion, in May 1995 the Board granted 
service connection for the cause of the veteran's death.

The May 1995 Board decision noted that statements by the 
appellant's representative in August 1992 had possibly 
indicated an intention to request service connection for a 
heart disorder, for accrued benefits purposes; 
a total disability rating based on individual unemployability 
(TDIU), also for accrued benefits purposes; and DIC under 38 
C.F.R. § 3.22.  But those claims had not been referred to 
since then and had not been developed by the RO.  
So they were referred to the RO for clarification.



Those claims were addressed in a July 1995 rating decision, 
which noted prior denials of service connection for heart 
disease in January 1950, June 1972, October 1973, January 
1982, April 1984, and April 1986.  It was also noted that a 
TDIU had been denied in a June 1987 rating decision.  And 
since none of those decisions were timely appealed, they were 
final and binding based on the evidence then of record.  The 
July 1995 rating decision also noted that no claim for 
disability compensation, including the two issues raised for 
accrued benefits purposes, i.e., for service connection for 
heart disease and a TDIU, was pending at the time of 
the veteran's death.  

Additionally, the June 1987 rating decision noted that the 
veteran's service-connected disabilities were a generalized 
anxiety disorder - rated 50 percent disabling; residuals of 
a gunshot wound of the left hand and wrist - rated 
30 percent disabling; osteoarthritis of the left knee with 
retained foreign body in the left thigh - rated 20 percent 
disabling; and a deviated nasal septum - rated 10 percent 
disabling.  At his death, these were the veteran's only 
service-connected disabilities and resulted in a combined 
disability evaluation of 80 percent, which had been in 
effective since July 9, 1985.  

A December 1997 rating decision concluded the appellant had 
not appealed an earlier July 1995 rating decision that denied 
eligibility for accrued benefits, which also found that new 
and material evidence had not been submitted for the purpose 
of reopening, and that there was no clear and unmistakable 
error (CUE) in the July 1995 rating decision.  



A December 2001 rating decision determined there was no CUE 
in the July 1995 and December 1997 rating decisions in 
denying entitlement to accrued benefits.  The RO rejected the 
argument there was CUE in the July 1995 and December 1997 
rating decisions because of the May 1995 Board grant of 
service connection for the cause of the veteran's death, 
based on the IME and a change in law three years after the 
veteran's death (an amendment to 38 C.F.R. § 3.309(c) (1994), 
effective August 24, 1993, pertaining to service connection 
for beriberi heart disease in former POWs), such that the 
veteran allegedly should have been awarded a 100 percent 
disability evaluation at his death.  The RO noted the 
appellant's incorrect belief that rating decisions denying 
service connection for heart disease while the veteran was 
alive were a source of accrued benefits, despite the change 
in law that occurred after his death.  Any entitlement to 
accrued benefits would have been predicated on the evidence 
of record at the time of his death in 1990.  The RO further 
noted that it lacked jurisdiction to review any alleged CUE 
in any Board decision.  

The appellant appealed the December 2001 rating decision 
finding no CUE in the July 1995 and December 1997 rating 
actions.  A July 2004 Board decision noted that, if the 
appellant wanted to challenge the 1995 Board decision 
(apparently on the basis that it should have granted more 
that just service connection for the cause of death), this 
could be done by request or motion submitted directly to the 
Board.  However, this has not been done.  The July 2004 Board 
decision found:

1.  By its rating decision of July 13, 1995, the 
RO denied entitlement of the appellant to service 
connection for a heart disorder and a TDIU, for 
accrued benefits purposes; notice of the denial 
was provided to the appellant in the same month, 
following which no timely appeal was entered. 


2.  The appellant in June 1997 initially alleged 
CUE in the July 1995 denial on the basis of the 
RO's failure to implement an August 1993 amendment 
to 38 C.F.R. § 3.3.09; such claim was denied by 
the RO on December 8, 1997; by the same rating 
decision, the appellant's claim to reopen for 
accrued benefits, including that involving 
service connection for a heart disorder and a 
TDIU, was denied.

3.  The appellant was notified in writing of the 
December 1997 denial later in the same month and 
no timely appeal was thereafter initiated. 

4.  Further review on the basis of CUE in the RO's 
decision of July 13, 1995, as to a claimed failure 
to implement an August 1993 amendment to 38 C.F.R. 
§ 3.3.09 relating to ischemic heart disease with 
localized edema during POW captivity, is barred by 
law. 

5.  A properly pleaded claim for CUE is not 
otherwise presented as to the RO decisions of July 
13, 1995, or December 8, 1997. 

Based on those findings, the Board made the following 
Conclusions of Law: 

1.  The RO's decision of July 13, 1995, denying 
entitlement to service connection for a heart 
disorder and a TDIU, for accrued benefits 
purposes, is final.  38 U.S.C.A. § 7105(c) (West 
1991). 

2.  The RO's decision of December 8, 1997, finding 
no CUE in the July 1995 action with respect to a 
claimed failure to implement an amendment to 38 
C.F.R. § 3.3.09, as well as the decision holding 
that new and material evidence had not been 
presented to reopen the claim for accrued 
benefits, is final.  38 U.S.C.A. § 7105(c) 
(West 1991). 

3.  The Board lacks jurisdiction to review the 
appellant's allegation of CUE in a July 1995 
rating decision on the basis that the RO in its 
final action of December 1997 failed to implement 
an amendment to 38 C.F.R. § 3.3.09.  38 U.S.C.A. 
§ 7105(d)(5) (West 2002). 

4.  In the absence of an otherwise properly pled 
claim for CUE in the RO's decisions of July 13, 
1995, and December 8, 1997, the Board is without 
jurisdiction to review this matter.  38 U.S.C.A. 
§ 7105(d)(5) (West 2002). 

As noted in a July 2004 Board decision, the current appeal 
arose from a May 1997 rating decision of the Boston, 
Massachusetts, Department of Veterans Affairs (VA) Regional 
Office (RO).  The appellant had filed a Notice of 
Disagreement (NOD) in June 1997.  So the Board remanded the 
claim to the RO in July 2004 to issue a Statement of the Case 
(SOC).  See Manlicon v. West, 12 Vet. App. 238 (1999).  This 
was done in September 2004.  The appeal subsequently was 
perfected by filing a pleading later in September 2004, in 
lieu of a VA Form 9.

The Board advanced this appeal on the docket.  See 38 C.F.R. 
§ 20.900(c) (2004).


FINDINGS OF FACT

1.  The veteran died in March 1990.  

2.  The veteran had no pending and unadjudicated claim at his 
death.  

3.  The veteran was never in receipt of or entitled to 
receive a total disability rating at his death.  

4.  The veteran's last pay grade was T/SGT, which was a Pay 
Grade of E-6.  

5.  The appellant is not in need of regular aid and 
attendance, is not housebound, is not in a nursing home, and 
does not have a child under the age of 18.  


CONCLUSION OF LAW

Increased DIC is not warranted.  38 U.S.C.A. §§ 1311, 1318 
(West 2002); 38 C.F.R. §§ 3.5, 3.102 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) became effective on November 9, 
2000.  Implementing regulations are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  The 
VCAA provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim, but is not 
required to provide assistance if there is no reasonable 
possibility that it would aid in substantiating the claim.  
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). 

Recently, the United States Court of Appeals for Veterans 
Claims (Court) addressed both the timing and content of the 
VCAA notice requirements imposed upon VA by the VCAA.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120 - 21 (2004) 
(Pelegrini II) (withdrawing its decision in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004) (Pelegrini I)).  In 
VAOPGCPREC 7-2004 (July 16, 2004) it was determined that the 
"holdings" in Pelegrini II were not necessary to the 
disposition of the case and implied that the Court's 
statements constituted dicta rather than binding holdings.  
Id. (citing dissenting opinion in Pelegrini II and other 
cases characterizing Court statements as dicta).  

Here, however, even if the Pelegrini II Court's statements 
were binding holdings, the RO nonetheless complied with them.  

The Court in Pelegrini II held that a VCAA notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini II, at 115.

In this case, as mentioned, the appeal stems from a May 1997 
RO rating action that was several years prior to the 
enactment of the VCAA in November 2000.  So compliance with 
the holding in Pelegrini II, i.e., VCAA notice prior to the 
initial 
adjudication, simply was impossible.  But as interpreted by 
VAOGCPREC 7-2004, the Pelegrini II Court did not hold that, 
if, as here, the VCAA notice was not provided because VA had 
decided a claim before November 9, 2000, the case must be 
returned to the AOJ (i.e., the RO) for the adjudication to 
start anew as though no previous adjudication had occurred.  
Id. at 120.  Rather, the Board need only ensure the appellant 
receives - or since has received - VCAA content complying 
notice such that she is not prejudiced.

The appellant was not sent a separate letter, per se, 
advising her of the notice and content of the VCAA, nor was 
this done in the SOC.  Regardless, though, a remand for this 
reason is unnecessary because any defect with respect to 
notice of the VCAA was mere harmless error.  See, e.g., 
Mayfield v. Nicholson, No. 02-1077 (Fed. Cir. April 14, 
2005).



The appellant has been provided with every opportunity to 
submit evidence and argument in support of her claim.  
Indeed, she had time to identify and/or submit additional 
supporting evidence after issuance of the SOC in 
September 2004.  Moreover, since the initial rating decision 
in 1997, she has submitted copies of evidence that already 
was on file.  And this all occurred before recent 
certification of her appeal to the Board in February 2005, 
and even once her appeal arrived at the Board, there was 
still additional time (90 more days) to identify and/or 
submit additional supporting evidence and even beyond that 
with justification for delay.  38 C.F.R. § 20.1304.  
Therefore, notwithstanding the requirements of Pelegrini II 
as to the timing of the VCAA notification, deciding her 
appeal at this juncture is not prejudicial error.

Also, it is clear that the appellant has now submitted all 
relevant evidence, documents, and information in her 
possession.  

The appellant has not requested a hearing to testify in 
support of her claim, although she and her son did testify at 
an earlier hearing in September 2002, in support of the other 
claim adjudicated in the July 2004 Board decision.  
The veteran's service medical records (SMRs) are on file, as 
are medical records concerning treatment he received prior to 
his death.

Also, there is essentially no dispute about the facts in this 
case.

In addressing the question of whether there is a VA duty to 
provide a VCAA notice pursuant to 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) when there is no reasonable possibility 
that any assistance VA would provide to the claimant would 
substantiate the claim, the starting point for consideration 
is the language contained in the governing statutes and 
regulations.  



With respect to VA's duty to assist claimants, section 5103A 
of title 38, U.S.C., includes an exception to the requirement 
that VA must make reasonable efforts to assist claimants in 
obtaining evidence necessary to substantiate their claims for 
benefits when such claims are either inherently incredible or 
legally impossible.  That exception provides as follows:  
"The Secretary is not required to provide assistance to a 
claimant under this section [entitled 'Duty to assist 
claimants'] if no reasonable possibility exists that such 
assistance would aid in substantiating the claim."  
38 U.S.C. § 5103A(a)(2); see also 38 C.F.R. § 3.159(d).  No 
such similar exception is set forth in 38 U.S.C. § 5103 or 
38 C.F.R. § 3.159(b) with respect to VA's obligation to 
satisfy the duty to notify.  

Indeed, VA specifically addressed the situation of whether a 
VCAA duty to notify notice is required in situations where 
there is no reasonable possibility that VA assistance would 
help substantiate the claim in the final VCAA regulations.  
In that regard, VA stated as follows in the Supplementary 
Information:  

The VCAA requires VA to notify a claimant of the 
information and evidence necessary to substantiate 
a claim in all claims for which a substantially 
complete application has been submitted, regardless 
of whether VA is going to assist in obtaining 
evidence.  If a VA decisionmaker determines that a 
claim is inherently incredible, the decisionmaker 
can request that the claimant submit information or 
evidence as provided by section 5103(a) and § 
3.159(b)(1) that would lead VA to conclude that it 
should provide assistance to substantiate the 
claim.

66 Fed. Reg. 45,620, 45,628 (Aug. 29, 2001).  



When the outcome of the adjudication of a claim is governed 
solely by the law, i.e., when the facts are firmly 
established and not in dispute, the VCAA is inapplicable.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); Mason v. 
Principi, 16 Vet. App. 129, 132 (2002) (because the law as 
mandated by statute, and not the evidence, is dispositive of 
this claim, the VCAA is not applicable); Smith (Claudus) v. 
Gober, 14 Vet. App. 227 (2000) (holding that VCAA did not 
affect federal statute that prohibits payment of interest on 
past-due benefits), aff'd, 281 F.3d 1384 (Fed. Cir. 2002).  

Intertwined with her arguments for an increased rate of DIC, 
the appellant has made allegations addressing accrued 
benefits.  This was previously addressed in the July 2004 
Board decision.  However, a claim for accrued benefits is, by 
its very nature, a claim for past-due and unpaid benefits, so 
it must be adjudicated on the basis of the evidence of record 
at the relevant time in question - the date of the veteran's 
death.  And in this particular instance, his death predated 
the VCAA by more than a decade.  See 38 U.S.C.A. § 5121(a) 
(West 2002) and 38 C.F.R. § 3.1000(a) (2004); 
see also VAOGCPREC 6-93 (Aug. 9, 1993).  

Moreover, there is no dispute as to the evidence to be 
considered.  The appellant does not make specific reference 
to or otherwise mention any additional information or 
evidence that needs to be obtained to fairly decide her 
claim.   

Accordingly, no further development is required to comply 
with the VCAA or the implementing regulations.  And the 
appellant is not prejudiced by the Board deciding the appeal 
without first remanding the case to the RO.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  



Accrued Benefits

In Jones v. West, 136 F.3d 1296, 1299-3000 (Fed. Cir. 1998) 
the United States Court of Appeals for the Federal Circuit 
held that, together, 38 U.S.C.A. §§ 5101 and 5121 "compels 
the conclusion that, in order for a surviving spouse to be 
entitled to accrued benefits, the veteran must have had a 
claim pending at the time of his death for such benefits or 
else be entitled to them under an existing rating or 
decision."  This comports with the Federal Circuit's 
decision in Zevalink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996) 
which held that a surviving spouse's "accrued benefits claim 
is derivative of the veteran's claim" and so concluded that, 
absent unconsidered new and material evidence in the file as 
of the date of death, a surviving spouse could only receive 
accrued benefits based on "existing ratings and decisions" 
and could not reopen and reargue a claim.  Zevalink, at 1241-
42.  "Thus, a consequence of the derivative nature of the 
surviving spouse's entitlement to a veteran's accrued 
benefits claim is that, without the veteran having a claim 
pending at time of death, the surviving spouse has no claim 
upon which to derive his or her own application.  Just as the 
surviving spouse in Zevalink [v. Brown, 102 F.3d 1236 (Fed. 
Cir. 1996)] could not reopen the veteran's accrued benefits 
claim, so [too] the surviving spouse may not file an accrued 
benefits claim in lieu of the veteran."  Jones, at 1300.   

Here, at the veteran's death there was no claim pending for 
any VA benefit.  During his lifetime he had filed numerous 
claims and the RO had appropriately adjudicated his claims.  
Those claims were resolved, not pending.  

Because there was no pending claim or pending appeal at the 
veteran's death, there is no valid claim for accrued 
benefits.  



Increased DIC

In substance, the appellant and her representative allege she 
is entitled to an increased rate of DIC under four possibly 
applicable provisions.  These are firstly, 38 U.S.C.A. 
§ 1331(a)(1); secondly, 38 U.S.C.A. § 1311(a)(2); thirdly, 
38 U.S.C.A. § 1311(a)(3); and, fourthly, hypothetical 
entitlement under 38 U.S.C.A. § 1318(b).

38 C.F.R. § 3.5, concerning claims for DIC, provides at 
38 C.F.R. § 3.5(e), Surviving spouses rate, that:

(1) When death occurred on or after January 1, 
1993, the monthly rate of [DIC] for a surviving 
spouse shall be the amount set forth in 38 U.S.C. 
§ 1311(a)(1).  This rate shall be increased by the 
amount set forth in 38 U.S.C. § 1311(a)(2) in the 
case of the death of a veteran who at the time of 
death was in receipt of or was entitled to receive 
(or but for the receipt of retired pay or 
retirement pay was entitled to receive) 
compensation for a service-connected disability 
that was evaluated as totally disabling for a 
continuous period of at least eight years 
immediately preceding death.  In determining the 
eight-year period, only periods during which the 
veteran was married to the surviving spouse shall 
be considered.  The resulting rate is subject to 
increase as provided in paragraphs (e) (3) and (4) 
of this section.



(2) The monthly rate of [DIC] for a surviving 
spouse when the death of the veteran occurred 
prior to January 1, 1993, is based on the 
"pay grade" of the veteran, unless the formula 
provided in paragraph (e)(1) of this section 
results in a greater monetary benefit.  The 
Secretary of the concerned service department will 
certify the "pay grade" of the veteran and the 
certification will be binding on the VA. The 
resulting rate is subject to increase as provided 
in paragraphs (e) (3) and (4) of this section.

(3) If there is a surviving spouse with one or 
more children under the age of 18 (including a 
child not in the surviving spouse's actual or 
constructive custody and a child who is in active 
military, air, or naval service), the total amount 
payable shall be increased by the amount set forth 
in 38 U.S.C. § 1311(b) for each child.

(4) If the surviving spouse is determined to be in 
need of regular aid and attendance under the 
criteria in § 3.352 or is a patient in a nursing 
home, the total amount payable shall be increased 
by the amount set forth in 38 U.S.C. § 1311(c).  
If the surviving spouse does not qualify for the 
regular aid and attendance allowance but is 
housebound under the criteria in § 3.351(f), the 
total amount payable shall be increased by the 
amount set forth in 38 U.S.C. § 1311(d).  



38 U.S.C.A. § 1311

38 U.S.C. § 1311, concerning DIC to a surviving spouse, 
provides as follows:

(a)(1) DIC shall be paid to a surviving spouse at 
the monthly rate of $967.  

(2) The rate under paragraph (1) shall be 
increased by $208 in the case of the death of a 
veteran who at the time of death was in receipt of 
or was entitled to receive (or but for the receipt 
of retired pay or retirement pay was entitled to 
receive) compensation for a service-connected 
disability that was rated totally disabling for a 
continuous period of at least eight years 
immediately preceding death.  In determining the 
period of a veteran's disability for purposes of 
the preceding sentence, only periods in which the 
veteran was married to the surviving spouse shall 
be considered. 

(3) In the case of [DIC] paid to a surviving 
spouse that is predicated on the death of a 
veteran before January 1, 1993, the monthly rate 
of such compensation shall be the amount based on 
the pay grade of such veteran, as set forth in the 
following table, if the amount is greater than the 
total amount determined with respect to that 
veteran under paragraphs (1) and (2):



Monthly Pay 
grade
Monthly 
rate
Monthly Pay grade
Monthly 
rate
E-1
$935
W-3
$1,058
E-2
$935
W-4
$1,119
E-3
$935
O-1
$988
E-4
$935
O-2
$1,021
E-5
$935
O-3
$1,092
E-6
$935
O-4
$1,155
E-7
$967
O-5
$1,272
E-8
$1,021
O-6
$1,433
E-9
$1,066
O-7
$1,549
W-1
$988
O-8
$1,699
W-2
$1,028
O-9
$1,818


O-10
$1,944

38 U.S.C.A. § 1311(a)(1)

At the June 2004 hearing before a Decision Review Officer 
(DRO) of the RO, the appellant testified that she received 
DIC in the amount of $935.00 per month.  This is the amount 
that was previously awarded under 38 U.S.C.A. § 1311(a)(1) 
prior to two recent revisions providing for an increase to 
the current level of $967.00, as indicated above.  See 2002 
Amendments. Subsec. (a)(1).  Pub.L. 
107-330, § 309(d)(1)(A), struck out "$935" and inserted 
"$948."  See 2004 Amendments. Subsec. (a)(1).  Pub. L. 108-
454, § 307(d)(1)(A), struck out "$948" and inserted 
"$967."  

So increased DIC is not warranted under 38 U.S.C. 
§ 1311(a)(1).  



38 U.S.C.A. § 1311(a)(2)

Here, the veteran was not entitled to receive compensation 
for a service-connected disability rated totally disabling 
for a continuous period of at least eight years immediately 
preceding his death.  

That entitlement was previously addressed in rating actions 
in 1995 and 1997, which were subsequently adjudicated has not 
containing CUE.  Accordingly, increased DIC is not warranted 
under 38 U.S.C.A. § 1311(a)(2), either.

38 U.S.C.A. § 1311(a)(3)

As noted in the September 2004 SOC, the veteran's last pay 
grade was T/SGT, which was a Pay Grade of E-6.  The rate of 
pay based on the last pay grade and the rate under 
38 U.S.C.A. § 1311(a)(1) are the same.  So increased DIC also 
is not warranted under 38 U.S.C.A. § 1311(a)(3).

"Hypothetical" DIC under 38 U.S.C.A. §§ 1311(a)(2) and 
1318(b)

38 U.S.C.A. § 1318(b) provides that 

(b) A deceased veteran referred to in subsection 
(a) of this section is a veteran who dies, not as 
the result of the veteran's own willful 
misconduct, and who was in receipt of or entitled 
to receive (or but for the receipt of retired or 
retirement pay was entitled to receive) 
compensation at the time of death for a service-
connected disability rated totally disabling if-
(1) the disability was continuously 
rated totally disabling for a period of 
10 or more years immediately preceding 
death;
(2) the disability was continuously 
rated totally disabling for a period of 
not less than five years from the date 
of such veteran's discharge or other 
release from active duty; or
(3) the veteran was a former prisoner 
of war who died after September 30, 
1999, and the disability was 
continuously rated totally disabling 
for a period of not less than one year 
immediately preceding death. 

Here, the veteran was never rated totally disabled at any 
time preceding his death.  So the provisions of 38 U.S.C.A. 
§ 1311(a)(2) and 38 U.S.C.A. § 1318(b) are not applicable and 
increased DIC may not be awarded under those provisions.  
And 38 U.S.C.A. § 1318(b)(3) is not applicable for the same 
reason, and because he died prior to September 30, 1999.

The appellant has contented that, despite not having been 
awarded a total disability rating prior to his death, the 
veteran was unemployable due to his service-connected 
disability.  This is a claim for DIC based on 
"hypothetical" entitlement under 38 U.S.C.A. § 1318(b)(1) 
(West 2002).  Unfortunately, though, this is no longer a 
viable basis of recovery in these types of cases.  See 
National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) 
(NOVA II).  

In NOVA II it was held that the "entitled to receive 
language of 38 U.S.C.A. §§ 1311(a)(2) and 1318 could be 
interpreted in the same way.  NOVA II, at1378.  The 
interpretation was that the two sections barred the filing of 
new claims, that is, claims where no claim had been filed 
during the veteran's lifetime or the claim had been denied 
and was not subject to reopening.  Id., at 1378.  
Specifically, they bar "new claims filed posthumously by a 
veteran's survivor, that is, claims where no claim had been 
filed during the veteran's life or the claim had been denied 
and was not subject to reopening."  Id., at 1379.  

Accordingly, increased DIC under the provisions of 
38 U.S.C.A. §§ 1311(a)(2) and 1318(b) is not warranted.

Lastly, the appellant is not in need of regular aid and 
attendance, is not housebound, is not in a nursing home, and 
does not have a child under the age of 18.  So increased DIC 
is not warranted under 38 C.F.R. § 3.5(e)(3) or (4).  

Since, for these reasons, the preponderance of the evidence 
is against the claim, the benefit-of-the-doubt doctrine does 
not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 
4.3.  


ORDER

The claim for an increased rate of DIC is denied.



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


